Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Hover on 07/20/2022.
The application has been amended as follows: 
In the claims: 
Claim 7, line 1, “a ruthenium-based catalyst” has been replaced with --the ruthenium based catalyst of claim 1” --.
Claim 9, line 1, “60h” has been replaced with -- 60 h--. 
Claim 10, line 2,”20ppm” has been replaced with --20 ppm--.
Claim 14 is cancelled. 
Claim 19, line 2,”20ppm” has been replaced with --20 ppm--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Iost et al. (Synthesis and Study of Ru–Ba–Cs/Sibunit Ternary Catalysts for Ammonia Synthesis, Russian Journal of Applied Chemistry, 2017, Vol. 90, No. 6, pp. 887−894.), and Plaksin et al. (Carbon Material from the Sibunit Family and Method for Controlling Their Properties, Solid Fuel Chemistry, 2014 Vol 48, No. 6, pp349-355) alone or in combination does not teach a core-shell catalyst comprising ruthenium as core, barium nanoparticle as first shell and second shell consisting of barium oxide or mixture of barium oxide and oxide MOx as that of instantly claimed because Iost disclosed calcining temperature lower than the instantly application disclosed temperature (see remarks page 10 2nd last para.-page 11 first para.).  Updated searches have not provided any better references teaching such claimed core-shell catalyst.  For example, Kitano to Self-organized Ruthenium–Barium Core–Shell Nanoparticles on a Mesoporous Calcium Amide Matrix for Efficient Low-Temperature Ammonia Synthesis, Angew. Chem. Int. Ed. 2018, 57, 2648 –2652, discloses ruthenium core and barium nanoparticle shell catalyst and calcining temperature is lower than 500 ºC for making such core-shell catalyst.  Liang to Graphitic Nanofilaments as Novel Support of Ru-Ba Catalysts for Ammonia Synthesis, Journal of Catalysis 211, 278-282, 2002 discloses using graphitic nanofilaments to support Ru-Ba catalyst, wherein the heating temperature for forming the core-shell catalyst being 400 ºC. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732